Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 22, 2019 has been entered.

Status of the Application
This is a non-final action in response to applicant’s arguments filed on 01/19/2021.
Claims 1-7, 8-15, and 17-22 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-16 is/are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural 
Claim(s) 1-8 is/are drawn to a system, and 9-16 is/are drawn to a method.  These are a machine and process respectively, which are statutory categories of invention.  Thus, the claim(s) fall(s) in two of the four statutory categories of invention.  
(§ 101 Subject Matter Eligibility, Step 1: YES)
	Regarding Claim 1, Claim 1 is directed to a judicial exception.  It is directed to a series of steps of transmitting instructions to a shipping system comprising receiving and analyzing data and transmitting instructions. These steps include managing personal behavior and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behavior; business relations), which is a certain method of organizing human activity and thus an abstract idea. Abstract ideas are a judicial exception. This identified abstract idea is not integrated into an identified practical application. It is not integrated into an identified practical application because, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f).  Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.
(§ 101 Subject Matter Eligibility, Step 2A: YES)	
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of 
Claim 1 recites the abstract idea of managing personal behavior and commercial or legal interactions, limited to a particular technological environment (“shipping system, processing module, storage module”), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
In FairWarning, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, is a limitation that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h). 

Although the additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment, “shipping system, processing module, storage module”, and thus fails to add an inventive concept to the claims. The elements in combination do not amount to significantly more because indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself. The claim does not recite additional elements that amount to significantly more than the judicial exception. Thus, the additional elements of the claim do not amount to significantly more. 
(§ 101 Subject Matter Eligibility, Step 2B: NO)
	Dependent claim(s) 2-8, and 17-18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The dependent claims are directed to further details of performing abstract functions of the independent claims and are themselves directed to abstract ideas which 
	Regarding Claim 9, Claim 9 is directed to a judicial exception.  It is directed to a series of steps of transmitting instructions to a shipping system comprising receiving and analyzing data and transmitting instructions. These steps include managing personal behavior and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behavior; business relations), which is a certain method of organizing human activity and thus an abstract idea. Abstract ideas are a judicial exception. This identified abstract idea is not integrated into an identified practical application. It is not integrated into an identified practical application because, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f).  Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.
(§ 101 Subject Matter Eligibility, Step 2A: YES)	
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of 
Claim 9 recites the abstract idea of managing personal behavior and commercial or legal interactions, limited to a particular technological environment (“shipping system”), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
In FairWarning, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, is a limitation that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h). 
Specifying that the abstract idea of managing personal behavior and commercial or legal interactions relates to execution in a computer environment, is a limitation 
Although the additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment, “shipping system”, and thus fails to add an inventive concept to the claims. The elements in combination do not amount to significantly more because indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself. The claim does not recite additional elements that amount to significantly more than the judicial exception. Thus, the additional elements of the claim do not amount to significantly more. 
(§ 101 Subject Matter Eligibility, Step 2B: NO)
	Dependent claim(s) 10-16, and 19-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The dependent claims are directed to further details of performing abstract functions of the independent claims and are themselves directed to abstract ideas which include, certain methods of organizing human activity. The abstract functions and abstract ideas are not integrated into an identified practical application just by using a computer or linking to a particular technological environment. See MPEP §2106.05(f) & §2106.05(h). These claims fail to remedy the deficiencies of their parent claims above, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (U.S. Pub. No. US 2016/0185528 A1), hereinafter Hara. 
		Regarding Claim 1, Hara teaches one or more processing modules;, (Para. 71, includes one or more processors), and one or more non-transitory storage modules, (Para. 71, coupled to a system memory), storing computing instructions, (Para. 73, system memory may be configured to store program instructions) configured to run on the one or more processing modules and perform acts of:, (Para. 72, processor may be any suitable processor capable of executing instructions), receiving one or more first orders, each order of the one or more first orders comprising (1) one or more first products for shipping from a fulfillment center, (2) a final first destination for delivery of the one or more first products of the one or more first orders; receiving one or more second orders, each order of the one or more second orders comprising (1) one or more second products for shipping from the fulfillment center, (2) a final second destination for delivery of the one or more second products of the one or more second orders, and (Para. 15, each order 20 specifies one or more items from inventory 30 to be shipped to the customer), and (3) a first service level agreement(SLA) that specifies a first date by which the one or more first products will be delivered at the final first destination; (3) a second SLA that specifies a second date by which the one or more second products will be delivered at the final second destination;, (Para. 35, such as an expected shipping deadline for a shipment), determining that the second date of the one or more second orders occur after the first date of the one or more first orders;, (Para. 56, such that shipments having a deadline closer to the current time), adding an elastic shipping buffer to the one or more second orders, (Para. 64, instruct the buffer to provide the shipment 225 to the respective packing station according to that release order) to (1) prevent the one or more second orders from being shipped from the fulfillment center during the predetermined time period, (Para. 56, may rank each shipment of the domain according to that shipment's expected shipping deadline, Para. 56, generate the ranking such that shipments having a deadline closer to the current time are ranked higher than shipments having a deadline further away from the current time, Para. 55, the highest ranked shipment may be selected to be released), and also (2) prevent the one or more second orders from being delivered at the final second destination after the second date of the second SLA;, (Para. 60, domain may be evaluated by a first criterion, Para. 60, the first criterion utilized may be the expected shipping deadline described above), and transmitting instructions to a shipping system, to ship the one or more first products of the one or more first orders from the fulfillment center during the predetermined time period and before shipping the one or more second products of the one or more second orders from the fulfillment center, (Para. 47, in some embodiments, the release order described herein may be expressed as a ranking of units within a given shipment.  The ranking may specify a release priority for each unit relative to other units of that shipment.  In one non-limiting example, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two.", Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the available packing station to be prepared for shipment from the materials handling facility), according to the elastic shipping buffer, (Para. 64, instruct the buffer to provide the shipment 225 to the respective packing station according to that release order),
		allocating a first portion of a shipping capacity at the fulfillment center for the one or more first orders during a predetermined time period; allocating a second portion of the shipping capacity at the fulfillment center for the one or more second orders during the predetermined time period; USA.602865 169.2/P5D2Attorney Docket No.: 3012US01/1761284.608 (Para. 46, In one example, for each unit inducted into random access storage buffer 220, buffer model 370 may specify the corresponding 
after allocating the second portion of the shipping capacity at the fulfillment center for the one or more second orders; releasing the second portion of the shipping capacity at the fulfillment center for the one or more second orders, thereby allowing additional orders received at the system to be shipped during the predetermined time period;, (Para. 52,  Shipment management component 300 may be configured to determine which shipment is to be released from random access storage buffer 220 and provide the identifier of that shipment to pack service component 350 as data 540. In various embodiments, shipment management component may determine a universe or domain of multiple shipments to evaluate; the shipment to release may be selected from this domain. For instance, in one non-limiting example, shipment management component 300 may constrain its analysis to shipments that are complete, Para. 53, After determining the domain of shipments that are complete within random access storage buffer 220, shipment management component 300 may in some embodiments constrain the domain of shipments by eliminating some shipments from consideration on the basis of packing station capabilities, As described above, different packing stations 230 may have different capabilities. For instance, a packing station configured to process only small and medium shipments may not be configured to process large shipments. Shipment management component 300 may compare the shipments of the domain to the capabilities specified by data 530 and eliminate shipments that are not ), Para. 54, In various embodiments, this technique may improve the throughput of the overall packing process by increasing overall packing station utilization, Para.55, After reducing the domain of shipments being evaluated, the shipment management component may order or rank the remaining shipments of the domain according to one or more criteria. In various embodiments, the highest ranked shipment may be selected to be released from the random access storage buffer and provided to the respective pack station that needs work).
		Regarding Claim 2, Hara teaches all of the elements of the independent claim 1, upon which claim 2 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.
		Further, Hara teaches, allocating the first portion of the shipping capacity at the fulfillment center for the one or more first orders during the predetermined time period comprises: allocating a first predetermined amount of the shipping capacity at the fulfillment center, the first portion of the shipping capacity comprises the first predetermined amount of the shipping capacity, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 41, This order may be referred to herein as a "release order" but generally refers to the order according to which units of a shipment are to be provided to a pack station, Para. 43, generate the release order such that the order indicates the units of the shipment are to be provided to the respective packing station), during a first predetermined segment of time to a first plurality of orders associated with a high-priority SLA; the predetermined time period comprises the first predetermined segment of time;, (Para. 46, the order in which that unit is to be provided to a pack station at the first SLA of each order of the one or more first orders comprises the high-priority SLA;, the second SLA of each order of the one or more second orders comprises a low-priority SLA that is lower in shipping priority than the high-priority SLA;, (Para. 35, selecting a shipment to release from the random access storage buffer 220.  For instance, a priority ranking of shipments eligible to be released may be generated.  The shipment (e.g., a group of units belonging to the same shipment) that is ranked highest in this priority ranking may be selected for release to the packing station.  This priority ranking may be generated based on a variety of criteria, such as an expected shipping deadline for a shipment), (Para. 35, This process may include, for a given packing station that needs work, selecting a shipment to release from the random access storage buffer 220.  For instance, a priority ranking of shipments eligible to be released may be generated.  The shipment (e.g., a group of units belonging to the same shipment) that is ranked highest in this priority ranking may be selected for release to the packing station.  This priority ranking may be generated based on a variety of criteria, such as an expected shipping deadline for a shipment.), and transmitting the instructions to the shipping system comprises transmitting instructions to the shipping system, (Para. 70, generating an instruction to convey the units of that particular shipment from the storage area (such as buffer 220) to the respective packing station (such as a packing station 230) to be prepared for shipment form the materials handling facility, Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the available packing station to be prepared for shipment from the materials to ship the one or more first products from the fulfillment center during the first predetermined segment of time and before shipping the one or more second products from the fulfillment center according to the elastic shipping buffer,(Para. 47, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two.", Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the available packing station to be prepared for shipment from the materials handling facility).
		Regarding Claim 3, Hara teaches all of the elements of the dependent claim 2, upon which claim 3 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 2 above.
		Further, Hara teaches, wherein: the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform acts of: allocating a second predetermined amount of shipping capacity at the fulfillment center, (Para. 51, In some embodiments, packing stations may have primary and secondary (or additional) packing station capabilities.  For example, the primary packing station capability of a given packing station may include only large shipments.  However, as a secondary packing capability, that same packing station may be additionally capable of processing medium shipments), during a second predetermined segment of time outside of the predetermined time period, (Para. 46, the order in which the unit is to be provided to a pack station at release time), to a second plurality of orders associated with the low-priority SLA;, (Para. 39, may provide the shipment management component with information that specifies the capabilities of and transmitting the instructions to the shipping system comprises: transmitting instructions to the shipping system to ship the one or more respective first products from the fulfillment center during the second predetermined segment of time;, (Para. 46, the unit with the largest footprint may be specified within the buffer model as "1st of 3.") and transmitting instructions to the shipping system to ship the one or more second products from the fulfillment center during the first predetermined segment of time, (Para. 46, The shipment with the second largest footprint may be specified as "2nd of 3" and so on) according to the elastic shipping buffer, (Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370).
		Regarding Claim 4, Hara teaches all of the elements of the dependent claim 2, upon which claim 4 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 2 above.
wherein: the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform acts of: 808992.4 34Docket No. WMT-16-021-US/0549511 allocating a second predetermined amount of shipping capacity at the fulfillment center, (Para. 51, In some embodiments, packing stations may have primary and secondary (or additional) packing station capabilities.  For example, the primary packing station capability of a given packing station may include only large shipments.  However, as a secondary packing capability, that same packing station may be additionally capable of processing medium shipments), during the first predetermined segment of time, (Para. 46, the order in which the unit is to be provided to a pack station at release time), to a second plurality of orders associated with the low-priority SLA;, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 39, Shipment management component 300 may utilize the above-described information to constrain the universe or domain of shipments being considered for release, Para. 40, may also specify the order in which those trays are to be provided to a pack station, Para. 41, This order may be referred to herein as a "release order" but generally refers to the order according to which units of a shipment are to be provided to a pack station, Para. 43, generate the release order such that the order indicates the units of the shipment are to be provided to the respective packing station in order of descending footprint value), determining that no excess capacity for the first plurality of orders is available in the first predetermined amount of shipping capacity at the fulfillment center;, (Para. 53, may compare the shipments of the domain to the capabilities specified by data 530 and eliminate shipments that are not compatible with the specified and determining that if the one or more second products are shipped from the fulfillment center during a second predetermined segment of time that is after the first predetermined segment of time, (Para. 47, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two." – one before two, conversely indicates two after one), then the one or more second products will be delivered at the final second destination on or before the second date;, (Para. 60, domain may be evaluated by a first criterion and a second criterion may be utilized only to break a tie among shipments evaluated by the first criteria.  Should the tie not be broken at this point, successive criteria may be utilized until the tie is broken.  For instance, in one embodiment, the first criterion utilized may be the expected shipping deadline described above), and transmitting the instructions to the shipping system comprises: transmitting instructions to the shipping system to ship the one or more first products from the fulfillment center during the first predetermined segment of time;, (Para. 46, the unit with the largest footprint may be specified within the buffer model as "1st of 3."), and transmitting instructions to the shipping system to ship the one or more second products from the fulfillment center during the second predetermined segment of time that is after the first predetermined segment of time,(Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370), according to the elastic shipping buffer, (Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management 
Regarding Claim 9, Hara teaches receiving one or more first orders, each order of the one or more first orders comprising (1) one or more first products for shipping from a fulfillment center, (2) a final first destination for delivery of the one or more first products of the one or more first orders; receiving one or more second orders, each order of the one or more second orders comprising (1) one or more second products for shipping from the fulfillment center, (2) a final second destination for delivery of the one or more second products of the one or more second orders, and (Para. 15, each order 20 specifies one or more items from inventory 30 to be shipped to the customer), and (3) a first service level agreement(SLA) that specifies a first date by which the one or more first products will be delivered at the final first destination; (3) a second SLA that specifies a second date by which the one or more second products will be delivered at the final second destination;, (Para. 35, such as an expected shipping deadline for a shipment), determining that the second date of the one or more second orders occurs after the first date of the one or more first orders;, (Para. 56, such that shipments having a deadline closer to the current time), adding an elastic shipping buffer to the one or more second orders, (Para. 64, instruct the buffer to provide the shipment 225 to the respective packing station according to that release order) to (1) prevent the one or more second orders from being shipped from the fulfillment center before the one or more first orders, (Para. 56, may rank each shipment of the domain according to that shipment's expected shipping deadline, Para. 56, generate the ranking such that and also (2) prevent the one or more second orders from being delivered at the final second destination after the second date of the second SLA;, (Para. 60, domain may be evaluated by a first criterion, Para. 60, the first criterion utilized may be the expected shipping deadline described above), and transmitting instructions to a shipping system, (Para. 70, generating an instruction to convey the units of that particular shipment from the storage area (such as buffer 220) to the respective packing station (such as a packing station 230) to be prepared for shipment form the materials handling facility, Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the available packing station to be prepared for shipment from the materials handling facility), to ship the one or more first products of the one or more first orders from the fulfillment center before shipping the one or more second products of the one or more second orders from the fulfillment center, (Para. 47, in some embodiments, the release order described herein may be expressed as a ranking of units within a given shipment.  The ranking may specify a release priority for each unit relative to other units of that shipment.  In one non-limiting example, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two.", Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the available packing station to be prepared for shipment from the materials handling facility), according to the elastic shipping buffer, (Para. 64, instruct the buffer to provide the shipment 225 to the respective packing station according to that release order).
		Regarding Claim 10, Hara teaches all of the elements of the independent claim 9, upon which claim 10 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 9 above.
		Further, Hara teaches, wherein: 808992.4 33Docket No. WMT-16-021-US/0549511the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform an act of allocating a first predetermined amount of shipping capacity at the fulfillment center, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 41, This order may be referred to herein as a "release order" but generally refers to the order according to which units of a shipment are to be provided to a pack station, Para. 43, generate the release order such that the order indicates the units of the shipment are to be provided to the respective packing station), during a first predetermined segment of time to a first plurality of orders associated with a high-priority SLA;, (Para. 46, the order in which that unit is to be provided to a pack station at release time.  For instance, in a shipment of three units, the unit with the largest footprint may be specified within the buffer model as "1st of 3.") , the first SLA of each order of the one or more first orders comprises the high-priority SLA;, the second SLA of each order of the one or more second orders comprises a low-priority SLA that is lower in shipping priority than the high-priority SLA;, (Para. 35, selecting a shipment to release from the random access storage buffer 220.  For instance, a priority ranking of shipments eligible to be released may be generated.  The shipment (e.g., a group of and transmitting the instructions to the shipping system comprises transmitting instructions to the shipping system, (Para. 70, generating an instruction to convey the units of that particular shipment from the storage area (such as buffer 220) to the respective packing station (such as a packing station 230) to be prepared for shipment form the materials handling facility, Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the available packing station to be prepared for shipment from the materials handling facility), to ship the one or more first products from the fulfillment center during the first predetermined segment of time and before shipping the one or more second products from the fulfillment center according to the elastic shipping buffer,(Para. 47, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two.", Claim 25, generate an instruction to convey one or more units of the highest ranked shipment from the storage area to the 
		Regarding Claim 11, Hara teaches all of the elements of the dependent claim 10, upon which claim 11 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 10 above.
		Further, Hara teaches, wherein: the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform acts of: allocating a second predetermined amount of shipping capacity at the fulfillment center, (Para. 51, In some embodiments, packing stations may have primary and secondary (or additional) packing station capabilities.  For example, the primary packing station capability of a given packing station may include only large shipments.  However, as a secondary packing capability, that same packing station may be additionally capable of processing medium shipments), during the first predetermined segment of time, (Para. 46, the order in which the unit is to be provided to a pack station at release time), to a second plurality of orders associated with the low-priority SLA;, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 39, Shipment management component 300 may utilize the above-described information to constrain the universe or domain of shipments being considered for release, Para. 40, may also specify the order in which those trays are to be provided to a pack station, Para. 41, This order may be referred to herein as a "release order" but generally refers to the order according to which units of a shipment are to be provided to a pack station, Para. 43, generate the release order such that the order indicates the units of the and transmitting the instructions to the shipping system comprises: transmitting instructions to the shipping system to ship the one or more first products from the fulfillment center during the first predetermined segment of time;, (Para. 46, the unit with the largest footprint may be specified within the buffer model as "1st of 3.") and transmitting instructions to the shipping system to ship the one or more second products from the fulfillment center during the first predetermined segment of time, (Para. 46, The shipment with the second largest footprint may be specified as "2nd of 3" and so on) according to the elastic shipping buffer, (Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370).
		Regarding Claim 12, Hara teaches all of the elements of the dependent claim 10, upon which claim 12 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 10 above.
	Further, Hara teaches, wherein: the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform acts of: 808992.4 34Docket No. WMT-16-021-US/0549511 allocating a second predetermined amount of shipping capacity at the fulfillment center, (Para. 51, In some embodiments, packing stations may have primary and secondary (or additional) packing station capabilities.  For example, the primary packing station capability of a given packing station may include only large shipments.  However, as a secondary packing capability, that same during the first predetermined segment of time, (Para. 46, the order in which the unit is to be provided to a pack station at release time), to a second plurality of orders associated with the low-priority SLA;, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 39, Shipment management component 300 may utilize the above-described information to constrain the universe or domain of shipments being considered for release, Para. 40, may also specify the order in which those trays are to be provided to a pack station, Para. 41, This order may be referred to herein as a "release order" but generally refers to the order according to which units of a shipment are to be provided to a pack station, Para. 43, generate the release order such that the order indicates the units of the shipment are to be provided to the respective packing station in order of descending footprint value), determining that no excess capacity for the first plurality of orders is available in the first predetermined amount of shipping capacity at the fulfillment center;, (Para. 53, may compare the shipments of the domain to the capabilities specified by data 530 and eliminate shipments that are not compatible with the specified capabilities), and determining that if the one or more second products are shipped from the fulfillment center during a second predetermined segment of time that is after the first predetermined segment of time, (Para. 47, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two." – one before two, conversely indicates two after one), then the one or more second products will be delivered at the final second destination on or before the second date;, (Para. 60, domain may be evaluated by a first criterion and a and transmitting the instructions to the shipping system comprises: transmitting instructions to the shipping system to ship the one or more first products from the fulfillment center during the first predetermined segment of time;, (Para. 46, the unit with the largest footprint may be specified within the buffer model as "1st of 3."), and transmitting instructions to the shipping system to ship the one or more second products from the fulfillment center during the second predetermined segment of time that is after the first predetermined segment of time,(Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370), according to the elastic shipping buffer, (Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370).

		Regarding Claim 21, Hara teaches all of the elements of the independent claim 1, upon which claim 21 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.

		Regarding Claim 22, Hara teaches all of the elements of the independent claim 9, upon which claim 22 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 9 above.
	Further, Hara teaches, wherein the shipping system comprises one or more of: a fleet shipping system of the fulfillment center; or a third-party shipping system of a third-party shipper, (Para. 2, The merchant may operate a fulfillment network including various facilities in order to process such orders. For instance, the merchant may operate a facility that prepares shipments of purchased items. A shipment carrier may acquire such shipments from the merchant and deliver the shipments to the respective purchasing customers, Para. 3, The facilities operated by the merchant may include various fulfillment processes for fulfilling orders submitted by customers).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 5-6, and 13-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hara (U.S. Pub. No. US 2016/0185528 A1), hereinafter Hara, in view of Word, (U.S. Pat. No. US 9,898,772 B1), hereinafter Word.
	Regarding Claim 5, Hara teaches all of the elements of the dependent claim 2, upon which claim 5 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 2 above.
		Further, Hara teaches, wherein: the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform acts of: 808992.4 34Docket No. WMT-16-021-US/0549511 allocating a second predetermined amount of shipping capacity at the fulfillment center, (Para. 51, In some embodiments, packing stations may have primary and secondary (or additional) packing station capabilities.  For example, the primary packing station capability of a given packing station may include only large shipments.  However, as a secondary packing capability, that same packing station may be additionally capable of processing medium shipments), during the first predetermined segment of time, (Para. 46, the order in which the unit is to be provided to a pack station at release time), to a second plurality of orders associated with the low-priority SLA;, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 39, Shipment management component 300 may utilize the above-described information to constrain the universe or domain of shipments being considered for release, Para. 40, may also specify the order in which those trays are to be provided to a pack station, 808992.4 35Docket No. WMT-16-021-US/0549511receiving one or more third orders after receiving the one or more first orders and the one or more second orders, each order of the one or more third orders comprising (1) one or more third products for shipping from the fulfillment center, (2) a final third destination for delivery of the one or more third products of the one or more third orders, (Para. 15, each order 20 specifies one or more items from inventory 30 to be shipped to the customer), (3) a third SLA that specifies the first date by which the one or more third products will be delivered at the final third destination, wherein the third SLA of each order of the one or more third orders comprises the high-priority SLA; (Para. 35, such as an expected shipping deadline for a shipment), determining that no excess capacity for the one or more third orders comprising the high-priority SLA is available in the first predetermined amount of shipping capacity at the fulfillment center during the first predetermined segment of time; (Para. 53, may compare the shipments of the domain to the capabilities specified by data 530 and eliminate shipments that are not compatible with the specified capabilities) determining that if the one or more second products are shipped from the fulfillment center during a second predetermined segment of time that is after the first predetermined segment of time, (Para. 47, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two." – one before two, conversely indicates two after one), then the one or more second products will be delivered at the final second destination on or before the second date;, (Para. 60, domain may be evaluated by a first criterion and a second criterion may be utilized only to break a tie among shipments evaluated by the first criteria.  Should the tie not be broken at this point, successive criteria may be utilized until the tie is broken.  For instance, in one embodiment, the first criterion utilized may be the expected shipping deadline described above), transmitting the instructions to the shipping system comprises: transmitting instructions to the shipping system to ship the one or more first products from the fulfillment center during the first predetermined segment of time; transmitting instructions to the shipping system to ship the one or more third products from the fulfillment center during the first predetermined segment of time;, (Para. 46, the unit with the largest footprint may be specified within the buffer model as "1st of 3."), and transmitting instructions to the shipping system to ship the one or more second products from the fulfillment center during the second predetermined segment of time according to the elastic shipping buffer,(Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370.
	Hara does not teach determining that excess capacity, for the one or more first orders comprising the high-priority SLA is available in the first predetermined amount of shipping capacity at the fulfillment center during the first predetermined segment of time.
determining that excess capacity, for the one or more first orders comprising the high-priority SLA is available in the first predetermined amount of shipping capacity at the fulfillment center during the first predetermined segment of time;, (Col. 4, L. 31-32, recommended item is located at a fulfillment center that has excess fulfillment capacity, Col. 20, L. 9-11, when a first fulfillment center storing the first recommended item has a higher excess fulfillment capacity).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hara to incorporate the teachings of Word. Doing so would provide a recommendation for one or more items based at least in part on how easily a system can fulfill the recommended item (See Para. 1, L. 64-66 of Word).
	Regarding Claim 6, Hara teaches all of the elements of the dependent claim 2, upon which claim 6 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 2 above.
Hara does not teach wherein the first predetermined segment of time comprises a portion of a day comprising less than 12 hours.
Word teaches wherein the first predetermined segment of time comprises a portion of a day comprising less than 12 hours, (Col. 14, L. 48-50, compared to the estimated time to retrieve the second recommended item and the selected item from one or more locations (e.g., 1 minute vs. 25 minutes).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hara to incorporate the 
	Regarding Claim 13, Hara teaches all of the elements of the dependent claim 10, upon which claim 13 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 10 above.
		Further, Hara teaches, wherein: the one or more non-transitory storage modules storing the computing instructions are further configured to run on the one or more processing modules and perform acts of: 808992.4 34Docket No. WMT-16-021-US/0549511 allocating a second predetermined amount of shipping capacity at the fulfillment center, (Para. 51, In some embodiments, packing stations may have primary and secondary (or additional) packing station capabilities.  For example, the primary packing station capability of a given packing station may include only large shipments.  However, as a secondary packing capability, that same packing station may be additionally capable of processing medium shipments), during the first predetermined segment of time, (Para. 46, the order in which the unit is to be provided to a pack station at release time), to a second plurality of orders associated with the low-priority SLA;, (Para. 39, may provide the shipment management component with information that specifies the capabilities of that pack station, Para. 39, Shipment management component 300 may utilize the above-described information to constrain the universe or domain of shipments being considered for release, Para. 40, may also specify the order in which those trays are to be provided to a pack station, Para. 41, This order may be referred to herein as a "release order" but generally refers to the order according to which units of a shipment are to be provided to a pack station, Para. 43, generate the release order such that the order indicates the units of the 808992.4 35Docket No. WMT-16-021-US/0549511receiving one or more third orders after receiving the one or more first orders and the one or more second orders, each order of the one or more third orders comprising (1) one or more third products for shipping from the fulfillment center, (2) a final third destination for delivery of the one or more third products of the one or more third orders, (Para. 15, each order 20 specifies one or more items from inventory 30 to be shipped to the customer), (3) a third SLA that specifies the first date by which the one or more third products will be delivered at the final third destination, wherein the third SLA of each order of the one or more third orders comprises the high-priority SLA; (Para. 35, such as an expected shipping deadline for a shipment), determining that no excess capacity for the one or more third orders comprising the high-priority SLA is available in the first predetermined amount of shipping capacity at the fulfillment center during the first predetermined segment of time; (Para. 53, may compare the shipments of the domain to the capabilities specified by data 530 and eliminate shipments that are not compatible with the specified capabilities) determining that if the one or more second products are shipped from the fulfillment center during a second predetermined segment of time that is after the first predetermined segment of time, (Para. 47, a unit with a release priority of "one" may be expected to be provided to a packing station before a unit with a release priority of "two." – one before two, conversely indicates two after one), then the one or more second products will be delivered at the final second destination on or before the second date;, (Para. 60, domain may be evaluated by a first criterion and a second criterion may be utilized only to break a tie among shipments evaluated by the first criteria.  Should the tie not be broken at this point, successive transmitting the instructions to the shipping system comprises: transmitting instructions to the shipping system to ship the one or more first products from the fulfillment center during the first predetermined segment of time; transmitting instructions to the shipping system to ship the one or more third products from the fulfillment center during the first predetermined segment of time;, (Para. 46, the unit with the largest footprint may be specified within the buffer model as "1st of 3."), and transmitting instructions to the shipping system to ship the one or more second products from the fulfillment center during the second predetermined segment of time according to the elastic shipping buffer,(Para. 46, In various embodiments, when a request to release a particular shipment is received by the buffer management component, as described below with respect to FIG. 5, the shipment may be provided to the respective packing station according to the release order associated with the shipment ID of that shipment in buffer model 370.
	Hara does not teach determining that excess capacity, for the one or more first orders comprising the high-priority SLA is available in the first predetermined amount of shipping capacity at the fulfillment center during the first predetermined segment of time.
Word teaches determining that excess capacity, for the one or more first orders comprising the high-priority SLA is available in the first predetermined amount of shipping capacity at the fulfillment center during the first predetermined segment of time;, (Col. 4, L. 31-32, recommended item is located at a fulfillment center that has 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hara to incorporate the teachings of Word. Doing so would provide a recommendation for one or more items based at least in part on how easily a system can fulfill the recommended item (See Para. 1, L. 64-66 of Word).
	Regarding Claim 14, Hara teaches all of the elements of the dependent claim 10, upon which claim 14 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 10 above.
Hara does not teach wherein the first predetermined segment of time comprises a portion of a day comprising less than 12 hours.
Word teaches wherein the first predetermined segment of time comprises a portion of a day comprising less than 12 hours, (Col. 14, L. 48-50, compared to the estimated time to retrieve the second recommended item and the selected item from one or more locations (e.g., 1 minute vs. 25 minutes).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hara to incorporate the teachings of Word. Doing so would access a location of a recommended item or a selected item in the fulfillment center (See Para. 14, L. 43-44 of Word).
Claim(s) 7 & 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hara (U.S. Pub. No. US 2016/0185528 A1), hereinafter Hara, in view of Ballaro, (U.S. Pat. No. US 8,112,317 B1), hereinafter Ballaro.
Regarding Claim 7, Hara teaches all of the elements of the dependent claim 2, upon which claim 7 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 2 above.
Hara does not teach wherein the high-priority SLA comprises paid shipping and the low- priority SLA comprises free shipping.
Ballaro teaches wherein the high-priority SLA comprises paid shipping and the low- priority SLA comprises free shipping, (Col. 50, L. 44-46, where lower tier (lower paying or free) users of the system receive lower priority service that premium (higher fee paying) users).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hara to incorporate the teachings of Ballaro. Doing so would prioritize according to fees (See Para. 14, L. 43-44 of Ballaro).	
	Regarding Claim 15, Hara teaches all of the elements of the dependent claim 10, upon which claim 15 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 10 above.
Hara does not teach wherein the high-priority SLA comprises paid shipping and the low- priority SLA comprises free shipping.
Ballaro teaches wherein the high-priority SLA comprises paid shipping and the low- priority SLA comprises free shipping, (Col. 50, L. 44-46, where lower tier (lower paying or free) users of the system receive lower priority service that premium (higher fee paying) users).
.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S. Pub. No. US 2016/0185528 A1), hereinafter Hara, in view of Leong, (U.S. Pub. No. US 2017/0221125 A1), hereinafter Leong. 
Hara does not teach but Leong teaches wherein: the one or more first orders comprise orders placed in a brick and mortar store of a retailer; and the one or more second orders comprise orders placed on a website of the retailer (Para. 21, An order may be made in person at a brick and mortar store, via phone, or online using any method known in the art).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified A to incorporate the teachings of E. Doing so would match customers to products (See Para. 3 of Leong).
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S. Pub. No. US 2016/0185528 A1), hereinafter Hara, in view of Ali, (U.S. Pat. No. US 8560347 B1), hereinafter Ali. 
Hara does not teach but Leong teaches wherein adding the electronic elastic shipping buffer to the one or more second orders comprises: adding one or more shipping buffer days to the one or more second orders (Col.13, L. 64-67, If desired, the system 100 may add additional time (e.g., one day, two days, etc.) as a buffer,).
.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive to overcome all of the rejections from the most recent Office Action.  Details are provided below. 
Arguments on Claim Rejections -35 USC § 101
Applicant argues that the claims do not fall within an abstract idea grouping, and that the identified abstract idea does not correspond to the claims. Examiner respectfully disagrees.
The claims fall within the abstract idea grouping of commercial or legal interactions, as the claims relate to fulfillment of orders, and managing personal behavior.
Applicant argues the claims are integrated into a practical application. Examiner respectfully disagrees.
The claims are not directed to an improvement in a technical field or an improvement to computer technology.
Applicant argues that EnFish, Finjan and Core Wireless support the subject matter eligibility of the claims in the application by framing the context of improvement in computer functionality. Examiner respectfully disagrees.
The claims reflect particular use of existing processes.

The claims reflect particular use of existing processes, and do not implement with a particular machine, transform or reduce, nor apply the judicial exception meaningfully.
Applicant argues that an inventive concept inquiry is not properly conducted. Examiner respectfully disagrees.
The claims reflect an abstract idea, which does not contain a practical application, nor additional elements which amount to significantly more, which reflects a complete analysis.
Applicant argues that a particular analysis is required to establish claim elements as well-understood, routine or conventional, and that the absence of such evidence supports subject matter eligibility. Examiner respectfully disagrees.
No assertion of well-understood, routine or conventional, has been made, thus no analysis need follow. Further, well-understood, routine or conventional, is but one consideration, whereby a finding of well-understood, routine or conventional, would not support subject matter eligibility, but no such assertion has been made, as the claims fil subject matter eligibility based upon other factors of consideration.

Arguments on Claim Rejections -35 USC § 102

Cited prior art teaches managing shipping release from a storage area, but utilizing an electronic elastic shipping buffer. The prior art teaches all of the claim elements, albeit, arguably with more specificity.

Arguments on Claim Rejections -35 USC § 103
Applicant's arguments are directed to newly added and/or amended limitations that are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification. 
Applicant argues the cited prior arts do not teach a shipping buffer system but rather a system for managing shipping release from a storage area. Examiner respectfully disagrees.
Cited prior art teaches managing shipping release from a storage area, but utilizing an electronic elastic shipping buffer. The prior art teaches all of the claim elements, albeit, arguably with more specificity.
Hara further teaches Claims 21 and 22, as cited in the rejection.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30am-5:00pm (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.F./
Examiner, Art Unit 3623                            
                                                 
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623